 HOUSTON COUNTY ELECTRIC COOPERATIVE, INC.Houston County Electric Cooperative, Inc. and LocalUnion 1506, I.B.E.W. Case 16-CA-8235January 25, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn August 27, 1979, Administrative Law JudgeTimothy D. Nelson issued the attached Decision inthis proceeding. Thereafter, the Charging Party filedexceptions and a supporting brief, and Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Houston County ElectricCooperative, Inc., Crockett, Texas, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.IT IS FURTHER ORDERED that the complaint allega-tions not specifically found herein be, and they herebyare, dismissed.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unless theclear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Product& Inc.. 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASETIMOTHY D. NELSON, Administrative Law Judge: Thiscase was heard at Crockett, Texas, on May 2, 1979, based onan original charge filed by Local Union 1506, I.B.E.W. (theUnion), on December 13, 1978,' against Houston CountyElectric Cooperative, Inc.' (Respondent), and a subsequent' All dates are in 1978 uness otherwise specified.Respondent's name appears as amended at hearing by stipulation of theparties.247 NLRB No. 87complaint dated January 23, 1979, issued against Respon-dent by the Acting Regional Director for Region 16 of theNational Labor Relations Board, which alleged, in sub-stance, that Respondent violated Section 8(a)( ) of theNational Labor Relations Act, as amended, by variousstatements of Respondent's manager, W. H. Holcomb, toemployees. The complaint further alleged that Respondentviolated Section 8(a)(3) and (1) of the Act by dischargingemployee Larry Turner on December 31 and by thereafterfailing and refusing to reinstate Turner, all allegedly becauseTurner had engaged in union and/or other protectedconcerted activities.Respondent's answer admits due filing and service of theaforesaid charge and complaint, but denies any wrongdoing.The IssuesAs to the alleged violations of Section 8(a)( ), RespondentManager Holcomb did not deny that he made certainstatements attributed to him by employee witnesses called bythe General Counsel. Therefore, the issue as to thoseallegations is whether or not any or all of Holcomb'sadmitted statements tended to interfere with, restrain, orcoerce employees in the exercise of rights guaranteed inSection 7 of the Act.As to the 8(a)(3) allegation, Respondent asserts, insubstance, that employee Larry Turner had worked alongwith a more senior employee in Respondent's appliancedepartment, that due to a cutback in services performed bythe appliance department Turner's position became redun-dant, and that there were no other positions to which Turnercould be feasibly transferred. The General Counsel does notdispute that certain functions of Respondent's appliancedepartment were phased out for bona fide economic reasonsand further does not contest that said phasing out necessari-ly required that one of the two jobs in that department beeliminated. However, the General Counsel contends that,but for discriminatory reasons, Turner would have beenretained in the appliance department in preference to themore senior employee working there, or alternatively, thatthere were other jobs to which Turner could have been, butwas not, reassigned due to discriminatory antiunion consid-erations. Accordingly, the main questions raised by the8(a)(3) allegation are:(a) Were there other available jobs for which Turner wasqualified after one of the two appliance department positionswas curtailed?(b) If so, was the failure to select Turner for assignment toone of them influenced by his union activities?Upon my consideration of the record as a whole, includ-ing the parties' briefs, and my observation of the witnesses'demeanor, I make the following:579 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1. RESPONDENT'S BUSINESS OPERATIONS AND LABORRELATIONS HISTORYRespondent admits and I find that it has been at all timesmaterial herein a Texas corporation engaged as a publicutility in the sale and distribution of electrical energy andthat it has, during the representative 12-month periodpreceding the issuance of the complaint, realized a grossbusiness volume in excess of $250,000 in the course andconduct of said operations. Respondent's answer to thecomplaint also admits the conclusionary allegation thatRespondent is now, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.At the hearing, while specifically stating that it did notseek to amend its answer in this regard, Respondent'sattorney stated that it "does not agree nor stipulate at thishearing that the Houston County Electric Coop is engagedin commerce, or in the production of goods in commerce, asthose terms are defined in the National Labor RelationsBoard [sic] Act. Neither do we stipulate or agree that any ofthe employees are engaged, incidentally or otherwise, incommerce or in the production of goods in commerce, asthose terms are defined in the National Labor RelationsBoard [sic] Act. That is for the purpose of this hearingalone."Based on the admitted allegations of the complaint, aswell as on the Board's prior assertion of jurisdiction overRespondent in Case 16-RC-7873 (adverted to below), Iconclude that Respondent's attempted clarification of itsposition in this regard did not shift to the General Counselany burden of additional proof on the jurisdictional ques-tion. Rather, the admitted facts concerning its operationsestablish that Respondent meets the statutory and discre-tionary standards for assertion of the Board's jurisdictionand that it would effectuate the purposes of the Act to assertjurisdiction over Respondent.As Respondent's answer to the complaint admits, I findthat the Union is, and has been at all times material herein, alabor organization within the meaning of Section 2(5) of theAct. In Case 16-RC-7873 an election was held on February20, 1979, in which the Union received a numerical majorityand, on February 28 of the same year, the Union wascertified as the exclusive collective-bargaining representativein a unit of Respondent's employees composed primarily ofconstruction, maintenance and service employees. The rec-ord elsewhere reflects that the Union began its organizingactivities among the approximately 40 to 45 employees inthat unit in late October. The record does not otherwisedisclose that Respondent had had any prior experience orrelationship with any labor organization in any unit of itsemployees.Respondent's manager, Holcomb, admittedly learned ofthe organizing activity approximately a week after the Unionhad held its first organizing meeting. He was so informed by' "Standby" is a duty rotated among volunteers which requires employeeson standby to be available by telephone for emergency service and repair callsfrom customers. The duty is performed outside the employees' regular workhours.an office employee, Don Beard. Holcomb also admittedlybegan talking with some employees in the bargaining unitabout the Union's organizing drive shortly after it began. Ifind, crediting the undisputed accounts of employee wit-nesses in this regard, that Holcomb's admitted knowledge ofthe Union's campaign was gained sometime in the first weekof November.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The Alleged 8(a)(1) ViolationsBased on the credited and undisputed testimony ofemployee witnesses regarding conversations with Holcomb,I find that the following incidents occurred:1. November 3 Ashley-Holcomb conversationBruce Ashley, employed by Respondent for 10 years,currently in the capacity of first-class lineman, made theoriginal contact with the Union on October 16. As a result,an organizing meeting was held on October 24 which wasattended by, among others, alleged discriminatee Turner.Holcomb admitted he learned from "someone" that Ashleywas "pushing the Union."On November 3, about 3:30 p.m., shortly before quittingtime, Holcomb approached Ashley near Respondent's ware-house loading dock and asked Ashley what he knew aboutthe Union. Ashley first replied that he did not knowanything. Holcomb persisted, saying, "I think you knowquite a bit." Ashley then replied, "I'm not going to lie toyou, I am involved in union activity." Holcomb then said: "Iknow and I know there are others involved." Holcomb thenasked Ashley what the employees "problems" were, addingthat he would like to know what the problems were so thathe could "help ... work them out." Ashley then told himthat one of the "main problems" was understaffing, requir-ing employees to "double up on standby."' Holcombacknowledged that that was a problem, telling Ashley thatRobert Pace, Respondent's line superintendent, had beeninstructed to hire four additional men, but that Pace hadfailed to do so. Holcomb then asked Ashley whether therewere "money problems" involved. Ashley said in reply:"Yes, some of the younger men need more money."Holcomb then told Ashley about plans for changes whenRespondent got into a new building which was then underconstruction,' alluding in this vein to plans to hire a 24-hourdispatcher, which position would require at least two men.Holcomb also stated that, when the new building becameoccupied, there would be at least "one man [who would losehis job." Alleged discriminatee Turner was standing on theloading dock at the time and Holcomb looked in hisdirection when making these remarks. Holcomb went on tosuggest to Ashley that Ashley should "get all the mentogether and come up ... and talk to him and try to workall the problems out." Holcomb closed the conversation in aThe building in question was still in the early stages of construction whenthis matter was heard, but was then expected to be completed sometime inJuly 1979.580 HOUSTON COUNTY ELECTRIC COOPERATIVE, INC.joking manner, saying that he did not want Ashley "to putany more gray hair" in his head.2. Early November Jenkins-Holcomb discussionSidney Jenkins, who has worked for Respondent for 19-Y,years, presently in the capacity of crew foreman, had aconversation with Holcomb in a hayfield where Jenkins wasworking (in connection with an independent job) sometimein early November. Jenkins recalled that the conversationoccurred on November 11. Holcomb, who did not otherwisedispute Jenkins' substantive testimony, recalled that theconversation took place on a Saturday within 2 weeks of thefirst union organizing meeting, but he was certain that it wasnot on November 11. It is unnecessary to determine withprecision the date on which the conversation occurred.During their conversation, Holcomb asked Jenkins if hehad "heard anything about the Union lately." Jenkinsreplied that he had heard nothing. While the timing thereofis not clear from Jenkins' testimony, Holcomb also com-mented at one point that Pace had been instructed to hirethree or four men as "additional help." Pursuing the subjectof the Union, Holcomb asked Jenkins if he knew with whomthe employees would be bargaining. Jenkins replied thatbargaining would probably be with Holcomb. Holcombconfirmed this, going on to say that if the employees "wentUnion there would be no more 7:00 o'clock to 3:30workdays, it would be 8:00 o'clock to 5:00 o'clock."'3. December Ingle-Holcomb conversationWhile employee Ingle (or Engle') was not called as awitness, Holcomb admitted during adverse examination bythe General Counsel that he had spoken with Ingle on thesubject of the Union sometime in December in the "Compa-ny office." Although Holcomb asserted that he did not recallthe "true conversation" that he had with Ingle, he refrainedfrom contradicting his recorded recollection on the subjectcontained in a pretrial affidavit given to a Board agent. Inthat affidavit, Holcomb stated, referring to Ingle: "I believe Iasked him what he knew about the union." Based on that, Ifind that Holcomb, in December,' questioned Ingle aboutthe union organizing activity then in progress.B. Alleged Discriminatory Treatment of Larry Turner1. BackgroundPertinent details of Turner's employment history and theevents leading up to his termination, which became effectiveDecember 31, are as follows: Prior to his termination,Turner had worked for Respondent in its appliance depart-ment for a total of about 8 years. His employment wasI Jenkins explained that he and the other employees would prefer thetraditional 7 a.m. to 3:30 p.m. work hours because "like myself, most of [theother employees) live in the country on a little farm and got other enterprisesbesides this."' The spelling of the name of the employee in question is rendered as"Ingle" in the transcript, although the General Counsel renders it as "Engle"in his brief. The transcript spelling is adopted herein.' Holcomb credibly testified that, after the Union filed the election petitionin Case 16-RC-7873 on December II, Respondent obtained legal counselinterrupted for about 3 months in 1973 when he quit his jobafter his request for a wage increase had been denied. Hereturned to work after being offered a higher pay rate thanhis prequit rate. Following his receipt of a wage increasearound September 1, which was implemented pursuant to anacross-the-board increase for all employees, Turner earned$4.82 per hour until his termination.Prior to Turner's commencement of full-time employmentin 1970, Respondent's appliance department had only oneemployee, appliance serviceman Lacy Bradley.' Turner wasoriginally hired and worked in that department as applianceserviceman helper to Bradley until he was reclassified as anappliance serviceman in 1974 or 1975. Bradley has alwaysreceived a higher pay rate than Turner.In addition to duties which both Turner and Bradleyshared pertaining to the sale and service of householdappliances, Turner also had responsibility for various paper-work associated with maintaining inventories, recordingappliance warranties, and the like.It is unquestioned that, for nondiscriminatory economicreasons, Respondent's board of directors determined on June28 that the appliance department's operations would besubstantially curtailed beginning January 1, 1979.' Turneracknowledged that he learned of this decision (but not itsimplications to him personally) sometime in "the summer"(of 1978), conceding that it could have been in June. Aprincipal feature of the phaseout was that Respondent wouldno longer maintain in stock or sell household appliances.Employees were given the opportunity to purchase appli-ances from Respondent's inventory with the understandingthat they would not be available after December 31. Turnerhimself was one of the employees who purchased appliancesunder this arrangement.For about a year prior to September, Turner had alsoserved on standby duty, working as "helper" (Turner's term)to first-class construction lineman Kirby Spinks. He gainedsome experience through this activity in performing con-struction and service work. During that year, he performedbetween 20 and 30 hours of standby work each month, inaddition to, and outside of his regular work hours in theappliance department.2. Turner is rebuffed and resigns from standby dutyCrediting Turner's uncontradicted account, except as tothe timing (explained below), it is found that, on or aboutSeptember 1, Turner sought out Holcomb in the latter'soffice to request that his recent pay increase to S4.82 perhour be further supplemented to make his pay the same asthat received by Bradley, the more senior appliance depart-ment employee. Holcomb refused, whereupon Turner askedto be transferred to a construction position. Holcomb turneddown this request as well, commenting that he "couldn't doand, upon counsel's instruction, he had no further conversations withemployees about the Union. There is no contrary evidence. Based on that, it isfound that Holcomb's conversation with Ingle occurred prior to December 1 1.' Mistakenly referred to in the General Counsel's post-trial brief as LacyButler.' Specifically, a resolution was passed by the board members on June 28that Respondent should "start phasing out the selling of all appliances, but tocontinue to sell breakers, wire and water pumps ... effective the first of theyear."581 DECISIONS OF NATIONAL LABOR RELATIONS BOARDit" without further elaboration. Displeased by these dualrebuffs, Turner told Holcomb that he wanted to be taken offstandby duty. His request was granted and thereafter Turnerworked solely in the appliance department until his Decem-ber 31 termination.In the meantime, on September 6, Danny Hollister, whohad filed an application with Respondent in July, was givena preemployment physical examination. On September 7,Hollister began employment as a construction helper.Hollister was hired at an hourly pay rate of $3.15 and wasalso used for standby duty, apparently filling the vacantstandby slot occasioned by Turner's refusal to continueworking standby duty.A digressive explanation is due here:Turner repeatedly testified that his conversation withHolcomb resulting in his voluntary removal from standbyduty took place in early November, after the union cam-paign, and Respondent's knowledge thereof, had alreadyoccurred. Using his "early November" conversation withHolcomb as a point of reference, he then stated that, about aweek later, Hollister was hired. Because the precise timing ofHollister's hire vis-a-vis other events in the case was notconveniently available, the parties jointly requested at thehearing's conclusion, and I agreed, that the record would beheld open until the due date for briefs, for the purpose ofpermitting a search of Respondent's payroll and otherrecords and receipt of a stipulation regarding the timing ofHollister's hire and related details. Such a stipulation wasduly tendered and received into evidence upon the GeneralCounsel's motion by my order dated June 7, 1979.'1 Thatstipulation reflects, inter alia, that Turner was removed fromstandby duty on September 1, and that Hollister began workon September 7. Accordingly, as the General Counsel nowconcedes on brief, Turner's testimony was mistaken as to thetiming of the above conversation with Holcomb and relatedevents.3. Turner's union activities; Respondent's knowledgethereofAs noted above, Turner became involved in the Union'sorganizing campaign by attending the first meeting in lateOctober, and thereafter by passing out authorization cardsto at least three employees, including fellow applianceserviceman Lacy Bradley. It is found that Holcomb knew atsome point, although the precise point is not determinable,that Turner was one of the employees supporting the Union.This finding in inferred from the fact that Holcomb learnedof the Union's drive from Don Beard, and the fact thatTurner had told Beard that he (Turner) favored the Union.Since Holcomb admittedly knew more about employees'support for the Union than he admitted hearing from Beard(i.e., among other things that Ashley was the employee who' The General Counsel's motion to close record, with attached stipulation,and my June 7 order receiving stipulation and cloaing record are herebyordered marked as A. L. J. exh. I and 2, respectively. I have administrativelydirected that those exhibits be bound in an exhibit file and furnished to theBoard in conjunction with the transcripts and exhibits received at the hearing,all pursuant to the attached order transferring proceeding to the NationalLabor Relations Board." Crediting Turner's uncontradicted testimony concerning the December 8meeting with Holcomb. All findings hereafter regarding conversationsbetween Turner and Holcomb are based on Turner's undisputed versions.was "pushing the Union"), it is reasonably inferrable thatHolcomb had also learned of Turner's involvement at leastby the time that he approached Ashley on the warehousedock on November 3. There is no question that Holcombknew of Turner's prounion stance at least as of December 8,since he acknowledged that awareness during a conversationon that date with Turner discussed further below. 4. Turner learns that his appliance department job willbe terminatedOn December 6, Turner was summoned by Holcomb, andthe two went together to the office of Production Coordina-tor Beddo, who was present during the ensuing conversa-tion. Holcomb told Turner that Respondent's board ofdirectors had decreed that the appliance department wouldbe shut down and that Turner's job in that departmentwould be "terminated" at the end of the year. Holcomb heldout hope that he "might have a job for [Turner]," but didnot then disclose any particulars.' Holcomb also explainedto Turner, in again turning down the latter's request totransfer to a construction position, that Respondent's boardhad told him to "cut the costs."On December 8, Turner again sought out Holcomb in thelatter's office and pressed his request to be transferred to aconstruction position. Holcomb again refused, saying thatRespondent's board had told him that he had to cut costsand that Respondent did not need any help on construction.Turner asked if the other appliance serviceman, Bradley,would have a job. Holcomb replied that it was not any ofTurner's business, but that Bradley would continue to have aposition. Holcomb again told Turner that if a certainunnamed man would make up his mind whether he wasgoing to quit Respondent's employ that Turner could havethat job. Turner argued that Ashley had told him that threeor four men were needed on construction. Holcomb won-dered aloud whether Ashley "was trying to run this place,"and the matter was dropped. At the conclusion of theirmeeting, Turner asked Holcomb whether he was being firedfor his union activities. Holcomb said that he was not.Turner pursued the point, saying, "Well, you know, I'm infavor of the union activity." Holcomb replied that he knewthis, adding that if the Union did succeed, "it wouldn't keep[Turner's] job or no man's job if the work played out."On December 20, Turner wrote to Holcomb repeating hisrequest for transfer to any service or construction vacancies.After Turner's termination effective December 31, theappliance department remained in existence with Bradley asits sole employee; but, true to the policy declared byRespondent's board in the preceding June, the sale and'' At the hearing, Holcomb explained that one of his employees had askedfor a "six months vacation" to look into another job. Holcomb refused thisrequest, but evidently gave the employee in question some time to make up hismind whether to stay on or quit to take the other job. Holcomb crediblytestified that this situation prompted him to suggest to Turner that theremight be a vacancy into which Turner could transfer. The employee laterelected to keep his job with Respondent, as Holcomb explained it, therebynullifying the only possibility to retain Turner after his appliance job becameterminated.582 HOUSTON COUNTY ELECTRIC COOPERATIVE, INC.service of household appliances has been eliminated. OnJanuary 17, 1979," Turner again wrote to Holcomb,expressing his continued desire to work for Respondent,suggesting further that he would consider a reduction in payshould any positions become available, so long as the paywere commensurate with his "skills, ability, and length ofservice as a faithful employee ... ."At no time since the Union began organizing Respon-dent's employees to the point of the hearing herein hasRespondent hired any employees in any positions for whichTurner might have qualified." Indeed, all parties acknowl-edge that Respondent's construction and service force hasdeclined over the past few year," and that certain positions,such as that of groundman for construction crews, have beenleft empty when they became vacant by attrition.!II. ANALYSIS AND CONCLUSIONSA. Alleged Discriminatory Discharge of TurnerFrom the foregoing, it is evident that Turner's unionactivities were neither conspicuous nor extensive. WhileHolcomb may have been aware of them, as found above,there is no evidence that he regarded Turner as the keyorganizer. To the contrary, he believed that Ashley playedthat role. There is no evidence of discrimination againstAshley, however.The hiring of Hollister in September at the helper's rate ofS3.15 per hour and after Turner had removed himself fromstandby duty is no longer contended by the General Counselto have amounted to a discriminatory bypassing of Turnerfor a construction position-it now being clear that this didnot occur, as Turner had mistakenly recalled, after theUnion's advent. The relevance of those events to the GeneralCounsel's case, therefore, is minimal. One factor about thoseevents which seems to me worthy of note, however, is that,in their September conversation resulting in Turner's remov-al from standby duty, Holcomb made it rather plain that hedid not regard Turner as the more valuable of the twoappliance department employees. Thus, he refused Turner'srequest to achieve wage parity with the other appliancedepartment employee, Bradley. In addition, Holcomb re-fused Turner's request for transfer to a construction posi-tion. In short, Holcomb was "on record" in a fashion, wellbefore the Union's advent, in taking the position thatappliance employee Bradley enjoyed greater favor thanTurner. Likewise, well before the Union's advent, Holcombhad resisted Turner's desire for a transfer to constructionwork.The General Counsel nevertheless argues that Respondentdiscriminated against Turner by failing to keep Turner in theappliance department in preference to Bradley, and/or byfailing to reassign Turner to a construction or servicedepartment position. Both arguments are rejected as wantingin proof.As to the retention of Bradley over Turner for theappliance department, Respondent's defense was credible" Turner's letter was erroneously dated January 17, 1978, as he acknowl-edged, at the time of the receipt into evidence of 0. C. Exh. 4(a).Specifically, there was no proof that anyone had been hired in anycapacity during that approxinmately 6-7 months.Holcomb credibly testified that Respondent's overall employmentcomplement had dropped from a high of 72 to 68 at the time of the hearing.and unrebutted. In short, Respondent maintains that Brad-ley was retained because he was senior to Turner and,indeed, was only I year short of qualifying for retirement.While Turner's account of his own duties in the appliancedepartment showed that Turner believed that he had moredemanding responsibilities than Bradley,'" this account wastinged with self-interest and is not conclusive on thequestion. More important, however, is the fact that, rightlyor wrongly, Holcomb believed Bradley to have been morevaluable to Respondent than Turner as is evidenced by hisrefusal in September to raise Turner's hourly pay to the rateenjoyed by Bradley.Neither is there any evidence that, unlike Turner, Bradleymay have enjoyed preferential status because he did notsupport the Union. If it were necessary to do so, I would findthat Bradley favored the Union. Thus, Turner testified thatBradley was one of the employees to whom he gave a unionauthorization card. If Bradley had failed to sign it, I wouldhave expected the General Counsel to establish that fact aspart of his case that Turner was discriminated against by thepreferential retention of Bradley in the appliance depart-ment." The lack of any such proof invites the contraryinference-that Bradley was one of the many supporters ofthe Union during the organizing drive.Accordingly, the record as a whole does not preponderatein favor of the theory that the retention of Bradley inpreference to Turner was motivated by the latter's unionactivities.As to the alleged discriminatory failure to reassign Turnerto a construction or service position, the record fails to showthere have been any persons hired in such capacities. Simplyput, there is nothing in the record demonstrating that therewere vacant jobs for Turner at any point after he wasinformed that his appliance job was to be terminated. Asagainst this rather obvious hurdle, the General Counselargues that there has been a continuing need for additionalhelp. In this regard, the General Counsel relies on thetestimony of construction employees who acknowledgedthat their crews have been chronically short-handed. Thedifficulty with relying on this evidence to support anantiunion discrimination case is that it proves too much.Respondent's understaffing in the construction area (if itmay be so regarded) has been a longstanding and chronicproblem which predated the Union's organizing drive. Thus,we are not here presented with a case where the inference ofdiscrimination arises due to an employer's failure to fill jobvacancies in the midst of a union organizing drive where thepast practice was to fill vacancies promptly upon theircoming into existence.Due consideration has been given to Holcomb's statementto more than one employee during the Union's campaignthat Line Superintendent Pace had failed to follow throughon instructions to hire additional construction help. It isfound below, however, that these remarks were part of anunlawful attempt on Holcomb's part to promise improve-ments in conditions about which employees were complain-ing in an effort to defuse the organizing effort. So viewed," Essentially because Turner handled more paperwork than Bradley. Butthose paperwork duties were shown to have been quite routine and simple." Whether Bradley was a card-signer was information possessed by theUnion, whose representative appeared at the hearing.583 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey do not in and of themselves constitute proof thatRespondent, in fact, had additional work opportunitiesavailable which it was prepared to fill promptly. Keeping inmind that more than 6 months elapsed after Holcomb madethe above-noted remarks without hiring additional construc-tion help, it appears that Holcomb was simply attempting tomislead complaining employees into believing that relief wasin sight on one of their major complaints and that,accordingly, they need not pursue union representation.Holcomb's statement on or about November 3 to Ashley,during which he vaguely alluded to the possibility thatTurner might not be around by the time that Respondent'snew building was completed, does not show persuasivelythat Holcomb intended to rid himself of Turner because ofthe latter's union activities. Those remarks could just asreadily mean that Holcomb believed that Turner's positionwas in jeopardy due to the planned curtailment of theappliance department's operations. If any lack of sympathyon Holcomb's part toward Turner may be inferred from thetone and context of his remarks to Ashley, it is just asinferrable that such an attitude stemmed from Turner'sbehavior in resigning from standby duty-a gesture whichmight trigger Holcomb's resentment because it createdanother administrative headache-the need to find someoneelse to take Turner's place on the standby roster.Finally, I give no weight to the testimony of Ashley, that"about a month" before the hearing herein (and well afterthe complaint had already issued) he overheard a supervisornamed Krenek tell another employee (whose identity Ashleycould not recall) that no one would be hired until the Turnercase was "settled." In one account of this overheardconversation, Ashley stated that Krenek was attributing thispolicy to Line Superintendent Pace. On cross-examination,Ashley retreated, acknowledging that he did not know towhom Krenek was attributing this policy. These overheardpost-complaint remarks are too vague and unreliable tosupport a finding that Respondent had adopted a policy ofdeferring hires until after the conclusion of the Turner case. 'Even if such a finding were made, it would not require theinference that Respondent failed to find a job for Turnerbecause of his union activities. Respondent failed to find ajob for Turner because of his union activities. There issimply too much indication in the record that, if Holcombharbored any resentment at all towards Turner, it derivedfrom Turner's refusal to continue on standby duty unless hewere either granted a raise or were transferred to aconstruction position. To repeat, those activities and eventspreceded the union campaign.In summary therefore, the General Counsel has notdemonstrated that there were jobs available for Turner towhich he would have been reassigned but for his unionactivities. It is therefore recommended that the 8(a)(3)portion of the complaint be dismissed." Turner's case could not be regarded as "settled" at least until theconclusion of this litigation and the issuance of this decision. I do not believe,contrary to the General Counsel's suggestion, that Respondent would adopt apolicy of failing to fill needed positions for well over 9 months simply to avoidhiring a person known to have played a marginal role in the Union'sorganizing efforts.B. Alleged 8(a)(l) ViolationsHolcomb's admitted conversations with Ashley, Jenkins,and Ingle, as reported above, each involved one or morestatements which impermissibly tended to interfere with,restrain, or coerce employees in the exercise of Section 7rights.All three conversations involved interrogations aboutemployees' union activities. In Ashley's case particularly,Holcomb persisted in grilling Ashley even after Ashleysought to divert Holcomb's efforts by temporarily feigninglack of knowledge." Moreover, Holcomb's efforts includedquestioning Ashley about the reasons why employees weredissatisfied enough with conditions to be seeking unionrepresentation, as well as suggesting that the employeesbargain with Holcomb directly. In the absence of any historyof a policy of periodically soliciting employees' job-relatedcomplaints (and none was shown herein), such "grievancesolicitation" activity as that involved in the Holcomb-Ashleymeeting, occurring in the midst of a union campaign,inherently constitutes an implied promise to remedy theemployees' grievances and violates Section 8(a)(1). See, e.g.,First Data Resources, Inc., 241 NLRB 713 (1979), and casescited at 723. Cf. Uarco Inc., 216 NLRB 1, 2 (1974).In the Holcomb-Jenkins conversation, Holcomb's state-ment that the traditional work schedule would be modifiedto the employees' detriment if the Union were to become theemployees' representative constitutes a classic threat toretaliate against employees for selecting union representa-tion.As to the alleged violations of Section 8(a)(l), Respondentargues essentially that Holcomb's union-related conversa-tions with employees were isolated, as well as "friendly" andnoncoercive in tone. This position is rejected. Far from being"isolated" phenomena, they were repeated on several occa-sions and apparently were part of a pattern of behavior byHolcomb at least until restrained by Respondent's counselafter the receipt of the Union's petition. While, as severalemployees acknowledged, Holcomb's tone in raising thesesubjects was "friendly," it does not follow that his remarkswere noncoercive. I find that, regardless of Holcomb's vocaltone, his persistent questioning of employees about theirunion activities, coupled with implied promises to resolvegrievances if employees abandoned the Union and an explicitthreat to detrimentally change the work schedule if theUnion became successful, was inherently coercive of theright to engage in union activities guaranteed in Section 7 ofthe Act and thereby violated Section 8(a)(1). It is hereafterrecommended that the Board order Respondent to cease anddesist from like and related activity and to post anappropriate notice to employees.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, through Holcomb, ininterrogating employees about their union activities, and'' Holcomb's statement to Ashley, after Ashley finally admitted that he wasinvolved in the union activities then in progress, that Holcomb knew that"there were others involved," also unlawfully created the impression thatHolcomb had employees' union activities under surveillance.584 HOUSTON COUNTY ELECTRIC COOPERATIVE, INC.seeking to dissuade them from supporting the Union bydevices such as promises of benefits and threats of reprisal,occurring in connection with Respondent's operations de-scribed above, have a close, intimate, and substantialrelationship to commerce among the several States and tendto lead, and have led, to labor disputes burdening andobstructing commerce and the free flow of commerce.CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By interrogating employees about their union activities,creating the impression that those activities were undersurveillance, soliciting and impliedly promising to remedyemployees' grievances if they would abandon the Union, andthreatening to change working conditions to employees'detriment if they were to select the Union as their bargainingrepresentative, Respondent violated Section 8(a)1) of theAct.4. Respondent did not violate Section 8(aX3) and (1) ofthe Act by terminating employee Larry Turner and byfailing to find another position for Turner when hisappliance department job became redundant.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it be ordered to ceaseand desist therefrom, and that it take certain affirmativeaction to effectuate the policies of the Act, including theposting of a remedial notice to employees and compliancewith its provisions.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER20The Respondent, Houston County Electric Cooperative,Inc., Crockett, Texas, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Questioning employees about their union activities,seeking to create the impression that those activities areunder surveillance by Respondent, soliciting and promisingthrough express or implied means that employees' griev-ances will be resolved if they abandon support for the Union,and telling employees that they will suffer more onerous ordisagreeable working conditions should they select unionrepresentation.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed them under Section 7 of the Act.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Post at its Crockett, Texas, facility copies of theattached notice marked "Appendix."2' Copies of said notice,on forms provided by the Regional Director for Region 16,after being duly signed by Respondent's authorized repre-sentative, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken to ensure that said notices are notaltered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 16, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply therewith.2O In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes." In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APFENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had the opportunity topresent evidence and make arguments, it has been found thatwe violated the National Labor Relations Act in certainways. We have been ordered to post this notice and tocomply with the assurances made below in order to remedyour violations of that Act.Section 7 of that Act gives employees the right to form,join, or assist unions and to engage in other concertedactivity for their mutual aid and protection, or torefrain from any or all such activity except where thatright has been limited by a lawful union contractrequiring employees to become or remain union mem-bers after a certain grace period. We hereby assure ouremployees that:WE WILL NOT interrogate or question employeesabout their union activities.WE WILL NOT create the impression that we arespying on or keeping track of the union activities of ouremployees.WE WILL NOT promise employees benefits, such asacting favorably on their grievances, in order todiscourage employees from engaging in union activities.WE WILL NOT threaten to change work schedules orotherwise remove or change existing terms and condi-tions of employment in order to discourage our employ-ees from engaging in union activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of therights guaranteed them by the Act.HOUSTON COUNTY ELECTRIC COOPERATIVE,INC.585